Citation Nr: 1613466	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  09-35 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for a bilateral foot disability. 
 
 2. Entitlement to service connection for residuals of a bilateral hand disability, to include a left ring finger disability. 
 
 3. Entitlement to service connection for bilateral carpal tunnel syndrome (CTS). 
 
 4. Entitlement to service connection for residuals of a head injury. 
 
 5. Entitlement to service connection for a double inguinal hernia. 
 
 6. Entitlement to service connection for a back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1960 to October 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In a previous July 2015 decision, the Board reopened the Veteran's claim for service connection for a bilateral foot disability but remanded it as well as the Veteran's claims for a bilateral hand disability, including a left ring finger, bilateral CTS, residuals of a head injury, double inguinal hernia and a back disability.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran's bilateral foot disability is not etiologically related to his military service.

2. The most probative, meaning competent and credible, medical and other evidence of record indicates the Veteran's bilateral hand disability, including the left ring finger, and bilateral CTS are unrelated to his military service.

3. The evidence of record shows that it is less likely than not that the Veteran sustained a traumatic brain injury (TBI) in service.

4. The Veteran's double inguinal hernia is not related to his military service.

5. The probative evidence of record shows that a back disability is unrelated to the Veteran's military service.


CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection for a bilateral foot disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

2. A bilateral hand disability, including a left ring finger and bilateral CTS were not incurred in active service.  38 U.S.C.A. §§ 1110, 1131,  5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

3. The criteria for the establishment of service connection for residuals of a head injury have not been met.  38 U.S.C.A. §§ 1101, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4. The Veteran's double inguinal hernia is not due to disease or injury incurred in or aggravated by his active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

5. A back disability was not incurred in or aggravated by service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information in an April 2007 letter prior to the initial adjudication of his claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA and private medical treatment records have been obtained and associated with the claims file.  

The Board realizes the Veteran has not been provided a VA compensation examination in response to his claims for a right hand disability, bilateral CTS, double inguinal hernia or back disability, nor have medical nexus opinions been obtained.  VA is obliged to provide a VA compensation examination or medical opinion when (1) there is competent evidence the Veteran has a current disability or persistent or recurrent symptoms of disability; (2) there is evidence establishing that he suffered an event, injury or a disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) the evidence indicates the current disability or symptoms may be associated with service or a service-connected disability; but (4) there is insufficient medical evidence on file to decide the claim. McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  In both McLendon and Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010), the U.S. Court of Appeals for Veterans Claims (Veterans Court/CAVC) and the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) clarified that, when determining whether a VA examination and opinion are required under 38 U.S.C. § 5103A(d)(2) , the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.

However, as discussed in greater detail below, there is no competent and credible evidence suggesting that these disabilities are related or attributable to his active military service.  VA is not obligated to schedule an examination in this circumstance merely as a matter of course.  Therefore, there is not the required evidence to warrant the scheduling of a VA compensation examination for a medical opinion.  His mere diagnosis of these disabilities with no supporting evidence of an in-service event or injury is insufficient to trigger the duty to assist. See Duenas v. Principi, 18 Vet. App. 512, 519 (2004). 

As for the remaining claims on appeal, the Veteran has been afforded the appropriate VA examinations, as set forth below, before and after the Board's July 2015 remand.  The Board has determined that those examinations were adequate because they were factually informed, medically competent, and responsive to the issues on appeal.  38 C.F.R. § 4.2 (2015).

Moreover, pursuant to the Board's July 2015 remand directives, the RO issues a supplemental statement of the case (SSOC) reajudicating the issues on appeal, including consideration of evidence received since the July 2009 SOC.  

In light of the above, there was compliance, certainly substantial compliance, with the July 2015 remand directives, in turn allowing the Board to proceed with its adjudication of these claims.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

II. Service Connection Claims

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish entitlement to direct service connection for a claimed disorder, the following must be shown: (1) that the Veteran has the claimed disability or that he at least has at some point since the filing of his claim for the disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship ("nexus") between the presently-claimed disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 
Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity (permanency) of a condition manifesting during service either has not been established or is legitimately questionable.  38 C.F.R. § 3.303(b).  This alternative means of linking the currently-claimed condition to service is only available if the condition being claimed is one of those specifically identified in 38 C.F.R. § 3.309(a) as chronic, per se.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In addition, arthritis will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

A. Bilateral Foot Disability

A review of the Veteran's STRs shows that at his October 1960 entrance examination, there were no complaints of foot trouble and a clinical evaluation of the Veteran's feet was normal.  However, during service, he was treated on several occasions for bilateral foot problems.  In January 1961, he was treated for a left ankle strain.  A month later, he was seen for bilateral arch strains and left ankle pain.  The clinician noted that the Veteran had frequent sprains previously.  He was seen again in May and August 1961 for left ankle sprain and arch pain.  The Veteran was given an ace bandage and arch support.  In November and December 1961, he was treated for left ankle pain.  Once again in March 1962, he was treated for a left ankle injury.  At his September 1962 separation examination, the Veteran reported a history of foot trouble.  The clinician, at that time, commented that the Veteran had sprained his ankle during basic training, but was healed, no sequelae.  

Post service, medical records show that the Veteran complained of "fallen arches" that he had since active duty.  See VA Podiatry Consultation dated January 2013.  He reported that he wore drugstore brand arch supports and remembered receiving arch supports while in service.  It was noted that the Veteran was very active and played tennis and basketball on a regular basis.

The Veteran was afforded a VA examination in June 2014.  The examiner opined that the Veteran did not have a current diagnosis associated with his claimed bilateral foot conditions.  In any event, he opined that the Veteran's bilateral foot conditions (including arches) were less likely than not incurred or caused by any injuries in service.  The examiner observed that the Veteran had been treated for arch strains and a twisted ankle while in service in 1961.  He explained that strains last two to three weeks and resolve without sequelae.  In addition, he stated that the Veteran's separation examination showed no chronic condition.  The examiner concluded that any current bilateral foot and arch conditions were related to normal age progression and deconditioning.

As mentioned above, these claims were remanded for a supplemental VA opinion as to whether any bilateral pes planus was also related to the Veteran's active service.  To this end, a supplemental VA medical opinion was obtained in October 2015.  The same VA examiner opined that it was less likely than not that any current bilateral foot disability, including pes planus, began during active service or was related to service.  He stated that any current bilateral foot condition was related to normal age progression and deconditioning.

After considering all of this evidence regarding the posited correlation ("nexus") between the Veteran's bilateral foot disability and his military service, the Board concludes that the preponderance of this evidence is against these claims.  The Board has given consideration to his lay statements that he had symptoms of a bilateral foot condition during his service.  While his STRs confirm that he indeed had complaints and treatments for his feet and ankles during service, at his September 1967 separation examination, the examiner concluded that a clinical evaluation of the Veteran's feet and ankles were normal and his sprained ankle had healed with no sequelae.  Further, the medical opinions in this instance are unfavorable to his claims.

Accordingly, the Board finds that the preponderance of the evidence is against the claims and entitlement to service connection for a bilateral foot disability is not warranted.

B. Bilateral Hand Disability and Bilateral CTS

The Veteran's entrance examination is unremarkable for any complaints, diagnosis or symptoms of any hand disability.  During service, in April 1961, he presented with complaints of his fourth finger on his left hand.  In June 1962, he was treated for a right hand injury.  The Veteran's separation examination, however, is negative for any complaints, diagnosis or symptoms of any hand disability.

At his June 2014 VA examination, the Veteran reported that he injured his finger during service and sustained a laceration.  He stated that the clinician, at that time, cut off the ring (he had on his finger).  The Veteran reported that since then he has had achiness and stiffness in the left ring finger and thumb with repetitive movements.  On physical examination of the Veteran's left hand and fingers, his range of motion was normal.  Muscle strength was also normal.  There was no evidence of ankylosis.  In addition, the examiner commented that there were no visible scars of the left ring finger.  Imaging studies revealed arthritis of the left hand.  The examiner, however, opined that it was less likely than not that any current left hand and ring finger conditions were related to or caused by a laceration to the 4th finger that that occurred in April 1961.  Instead, the examiner attributed the Veteran's current left hand and ring finger conditions to normal age progression and past occupations.  He stated that there were no residuals related to the laceration as the Veteran's STR's were silent for any bone or joint damage to the left hand.  The examiner concluded that the Veteran's separation examination was silent for any hand or finger condition.

In addition, a review of his post-service medical treatment records indicates that the Veteran has bilateral CTS and joint pain in his right hand.  He, however, has not submitted any evidence that these disabilities are related to his active service.

Consequently, the Veteran's claims for residuals of a bilateral hand disability, including the left ring finger, and bilateral CTS must also be denied.  Even though the Veteran had an injury to his left ring finger during his service, this is not tantamount to showing he has chronic (permanent) resultant disability that persists today.  The VA examiner charged with making this important determination declined to make this association.  Ultimately, the Board must consider all of the evidence relevant to these claims, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).

It is important to keep in mind that, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, namely, diagnosing and determining the etiology of the residuals of a left hand disability, including the left ring finger, fall outside the realm of common knowledge of a lay person.  See Jandreau, supra.

Regarding his claimed right hand disability and CTS, there are no complaints, symptoms, treatments or diagnoses of these conditions during service.  Post-service, the earliest indication that he had pain in his right hand/wrist was in March 2008, when he was diagnosed with a right wrist sprain, so 46 years after being discharged from active service.  Accordingly, the Board finds that the preponderance of the evidence is against these claims of entitlement to service connection for residuals of a bilateral hand disability, including a left ring finger, and CTS.  The benefit-of-the-doubt rule does not apply, and these claims resultantly must be denied.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).



C. Residuals of a Head Injury

The Veteran also seeks service connection for residuals of a head injury.  He claims that he had two head injuries during service.  A review of his STRs, however, only shows that he was treated for a black eye in May 1962 with an ice pack.  Otherwise, his STRs are unremarkable for any other head trauma, including his entrance and separation examinations.

The Veteran's post-service medical treatment records show that he complained of vague intermittent headaches and blurry vision in August 2007.  The clinician stated that it appeared that these symptoms were chronic.  This also happened shortly after the Veteran had been recently discharged from the VA hospital after having coronary artery stents placed.  In addition, the Veteran has a history of facial headaches, which have been attributed to allergic rhinitis/seasonal allergies.  

In light of the Board's July 2015 remand directives, the Veteran was provided with a VA examination in September 2015.  The Veteran reported that in 1962 he was hit in his eye while playing competitive baseball.  He stated that he was running to third base and collided with the baseball glove of the third baseman.  The Veteran denied any alteration or loss of consciousness as well as residual visual impairment.  In addition, the Veteran reported that on another ocasion he was running up the stairs in his barracks and ran into a metal rod from a bunk bed that was being carried down the stairs by another soldier.  He recalled having a "knot" on the top of his head, but no alteration or loss of consciousness.

The examiner determined that the Veteran did not meet the criteria for a traumatic brain injury (TBI).  He opined that it was less likely than not that the Veteran sustained a TBI during his active military service.  The examiner commented that the Veteran's reports of two head injuries, though not documented in the STR's, were not associated with any alteration or  loss of consciousness; therefore the clinical criteria for TBI were not met.

Unfortunately, based on the evidence of record, this claim for residuals of a head injury must too be denied.  In reaching the above conclusion, the Board has not overlooked the Veteran's contentions or his statements.  The Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994), Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Davidson v. Shinseki, 581 F.3d 1313, 1316.  That said, the Board notes that the Veteran is not a medical professional, and therefore, his beliefs and statements about medical matters do not constitute competent evidence on matters of medical etiology or diagnosis.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Instead, the September 2015 VA examiner competently opined that the Veteran did not meet the criteria for a TBI because of his own statements that he did not have any alteration or loss of consciousness after each reported incident.  Accordingly, service connection for residuals of a head injury is not warranted.

D. Double Inguinal Hernia and Back Disability

The Veteran also believes that his double inguinal hernia and back disability are a result of his active service.  The Veteran's medical treatment records confirm that he has been diagnosed with a right and left inguinal hernia, with the right inguinal hernia noted as recurrent.  In addition, he has been diagnosed with significant diffuse cervical disc disease and foraminal stenosis.  The evidence of record, however, prevents the Board from making a finding that these disabilities are a result of the Veteran's active service.

A review of the Veteran's STRs are unremarkable for any symptoms, complaints, treatment or diagnoses of a double inguinal hernia or back disability.  Indeed, while he now asserts these disabilities began during his service, in the more contemporaneous medical history he gave during his military separation examination, he did not report any history or complaints of symptoms of double inguinal hernia or back disability.  Specifically, the service separation examination report reflects that he was examined and that his GI system and spine were found to be clinically normal.  This is of more probative value than his more recent assertions to the contrary made long after the fact.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481   (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later); Struck v. Brown, 9 Vet. App. 145, 155-56 (1996) (Contemporaneous medical findings may be given more probative weight).

Moreover, since double inguinal hernias and a back disability are complex, rather than simple, conditions, he must have medical nexus evidence establishing this required linkage between these conditions and his service.  That is to say, his mere lay statements alone concerning this purported relationship will not suffice.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Colantonio v. Shinseki, 606 F.3d 1378, 1382   (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).

Therefore, the Board finds that the preponderance of the evidence is against these claims for service connection and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to service connection for a bilateral foot disability is denied. 
 
Entitlement to service connection for residuals of a bilateral hand disability, to include a left ring finger disability, is denied. 
 
Entitlement to service connection for bilateral CTS is denied. 
 
Entitlement to service connection for residuals of a head injury is denied. 
 
Entitlement to service connection for a double inguinal hernia is denied. 
 
Entitlement to service connection for a low back disability is denied. 




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


